DETAILED ACTION
This office action is a response to an amendment filed 2/28/22, in which claims 1-3 and 8-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a method for transmitting on a physical random access channel (PRACH). The closest prior arts: Pan, Zhang and Pan2 fail to disclose all the limitations of the independent claims. Specifically, they fail to teach multiplexing the PRACH with the PUCCH by using some or all of: assigning different starting positions, different channel access priority levels or different LBT durations. In addition they fail to teach allocating the RACH resources in the NR-U according to a rule that involves, two or more of: after a short inter-frame space, at the end of the channel occupancy time, as a remaining minimum system information (RMSI) transmission, and immediately following a downlink transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/               Primary Examiner, Art Unit 2467